Tom Glaze, Judge, concurring. I concur. The primary issue is whether Ark. Stat. Ann. § 81-1313(i), as amended by Act 253 of 1979 (the Second Injury Fund), applies to “injuries” sustained after January 1, 1981, or whether it applies to “disabilities” sustained after January 1,1981. The Commission held the injury had to occur after January 1, 1981, and I agree. Here, appellee sustained his compensable injury on October 1, 1980, and therefore the Second Injury Fund law does not apply. In Harrison Furniture v. Chrobak, 2 Ark. App. 364, 620 S.W.2d 955 (1981), our Court determined that the Second Injury Fund law did not apply to an injury that occurred prior to its effective date, January 1, 1981. I agreed with that determination then and still do. Because I believe the provisions in § 81 -1313 (i) center upon when the claimant sustains his or her injury, not when the amount of impairment is established, I agree to affirm the Commission’s decision.